Case 1:18-cv-00073-LPS Document 200 Filed 12/01/20 Page 1 of 1 PageID #: 4883


                     MORRIS, NICHOLS, ARSHT               &   TUNNELL      LLP

                                    1201 N ORTH M ARKET S TREET
                                           P.O. B OX 1347
                                W ILMINGTON , D ELAWARE 19899-1347

                                           (302) 658-9200
                                        (302) 658-3989 FAX

JEREMY A. TIGAN
302 351 9106
jtigan@mnat.com


                                         December 1, 2020

The Honorable Leonard P. Stark                                       VIA ELECTRONIC FILING
United States District Court
 For the District of Delaware
844 North King Street
Wilmington, DE 19801

         Re:      Adverio Pharma GmbH, et al. v. MSN Laboratories Private Limited, et al.
                  C.A. No. 18-073 (LPS)

Dear Chief Judge Stark:

       The following dial-in number may be used to access the December 2, 2020 pretrial
conference set for 4:00 p.m. (D.I. 154).

         Dial-in: (646) 558-8656

         Meeting ID: 258 606 9148

         Passcode: 685162

                                                     Respectfully,

                                                     /s/ Jeremy A. Tigan

                                                     Jeremy A. Tigan (#5239)

JAT:lo
cc:    All Counsel of Record (via CM/ECF and email)
